DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Abstract Objections
The disclosure is objected to under 37 CFR 1.71(a) because of the following informalities:
In line 4, "ofthe" should be replaced by --of the--.
Appropriate correction is required.  Applicant is reminded that "The sheet or sheets presenting the abstract may not include other parts of the application or other material." (37 CFR 1.72), and thus must appear on its own sheet when amended.

Specification Objections
The disclosure is objected to under 37 CFR 1.71(a) because of the following informalities:
On p. 4, line 5, "he" should be deleted.
Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b)/2nd ¶:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-3, 5-14, 16-18, 20-22, and 24-28 is/are rejected under 35 U.S.C. 112(b)/2nd ¶ as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regard as the invention.
Claim 1, lines 5-7 recites "the device being disc-shaped and the reference feature of the device comprising a triangular shaped corner formed by a first outer edge and a second outer edge of the device".  However, it does not appear accurate to describe the device as disc-shaped while it comprises a triangular shaped corner.  Independent claims 10 and 20 contain similar language.  The remaining claims are dependent upon the rejected claims.
Claim 10, line 11 recites "at least one measurement point".  However, "at least one measurement point" was previously recited in line 4.  Thus, it is unclear whether the same or a different at least one measurement point is being referred to.
Claim 10, line 11 recites "signals".  However, "signals" was previously recited in lines 8-9.  Thus, it is unclear whether the same or different signals being referred to.
“We note that the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiners demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation.”, Halliburton Energy Services Inc. v. M-I LLC., 85 USPQ2d 1654 at 1663.

The following is a quotation of 35 U.S.C. 112(a)/1st ¶:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim(s) 1-3, 5-14, 16-18, 20-22, and 24-28 is/are rejected under 35 U.S.C. 112(a)/1st ¶, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.  It is noted that the amendment of 5-16-2019 comes after the filing date of 11-30-2016.  See 35 U.S.C. 363.
Claim 1, line 5 recites "the device being disc-shaped".  However, there is no support for this in the originally-filed disclosure.  What is described in the originally-filed disclosure is different.  Page 9, line 31 to p. 10, line 4 states "the reference feature of the beacon 10 is a triangular shaped corner 12 formed by two linear outer edges of the beacon 10. The corner has an angle of 90 degree, i.e., the edges forming the corner 12 are perpendicular to each other. Otherwise, the beacon 10 is disc-shaped.".
Independent claims 10 and 20 contain similar language to claim 1.  The remaining claims are dependent upon the rejected claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-10, 16-18, 20, 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ash (US 2007/0182632 A1) in view of Brown (US 2007/0290941 A1).
In regard to claim 1, Ash discloses:
placing a device on the object (FB14 on window, Fig. 3; ¶26);
the object having a reference feature (the corner FB14 is placed at);
the device being disc-shaped (200, Fig. 2);

    PNG
    media_image1.png
    331
    352
    media_image1.png
    Greyscale

based on signals transmitted between at least one measurement point of the device (antenna of FB14, Fig. 3; 200, Fig. 2) and a further device (100, Fig. 1-3), measuring a position of the at least one measurement point (¶26); and 
determining the position of the object based on the measured position of the at least one measurement point (¶26) [where the position of the window corner is determined].
Ash fails to disclose aligning the reference feature of the object with a reference feature of the device, the reference feature of the device comprising a triangular shaped corner formed by a first outer edge and a second outer edge of the device; and determining the position of the object also based on information on arrangement of the at least one measurement point in relation to the reference feature of the device.
Ash further discloses that the device may comprise a tag (¶41).
Brown teaches a device that includes a reference feature of the device comprising a triangular shaped corner formed by a first outer edge and a second outer edge of the device, and is [otherwise] disc-shaped (Fig. 30) [in order to maximize the range of the tag no matter what the material it is used on (¶5-6; ¶47)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to maximize the range of the tag no matter what the material it is used on.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the range of the tag is maximized no matter what the material it is used on.
In the combination, one of ordinary skill in the art would recognize that the device (Fig. 30 of Brown) would need to be aligned so that the tag portion (Tag, Fig. 30 of Brown) is coincident with the object whose position is desired (rather than another portion of the device being coincident with the object).  Thus, the tag at the corner of the device would be aligned with the window corner.  Thus, the position of the object is determined based on information on arrangement of the at least one measurement point in relation to the reference feature of the device (i.e. that the tag is at the corner/reference feature of the device).  Put another way, in the combination the tag is now part of a larger device, and where the tag is on the device needs to be taken into account, and in the combination it is taken into account by aligning the corner/tag of the device with the corner of the window, and calculating the position based on the knowledge/information that the tag is aligned with the corner of the window.
In regard to claim 10, Ash discloses:
a device to be placed on an object (FB14 on window, Fig. 3; ¶26);
the object having a reference feature (the corner FB14 is placed at);
the device being disc-shaped (200, Fig. 2);

    PNG
    media_image1.png
    331
    352
    media_image1.png
    Greyscale

a further device (100, Fig. 1-3) configured to receive signals from the at least one measurement point of the device (antenna of FB14, Fig. 3; 200, Fig. 2) and/or to send signals to the at least one measurement point of the device (Fig. 2; ¶26) [where the further device is configured to both receive and send signals]; and 
at least one processor (¶24) [where a computer inherently includes a processor] configured to: 
based on the signals transmitted between the at least one measurement point and the further device, measure a position of the at least one measurement point (¶26); and 
determine a position of the object based on the measured position of the at least one measurement point (¶26) [where the position of the window corner is determined].
Ash fails to disclose the device comprising a reference feature configured to be aligned with a reference feature of the object and at least one measurement point, the device being disc-shaped and the reference feature of the device comprising a triangular shaped corner formed by a first outer edge and a second outer edge of the device; and determining the position of the object also based on information on arrangement of the at least one measurement point in relation to the reference feature of the device.
Ash further discloses that the device may comprise a tag (¶41).
Brown teaches a device that includes a reference feature of the device comprising a triangular shaped corner formed by a first outer edge and a second outer edge of the device, and is [otherwise] disc-shaped (Fig. 30) [in order to maximize the range of the tag no matter what the material it is used on (¶5-6; ¶47)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to maximize the range of the tag no matter what the material it is used on.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the range of the tag is maximized no matter what the material it is used on.
In the combination, one of ordinary skill in the art would recognize that the device (Fig. 30 of Brown) would need to be aligned so that the tag portion (Tag, Fig. 30 of Brown) is coincident with the object whose position is desired (rather than another portion of the device being coincident with the object).  Thus, the tag at the corner of the device would be aligned with the window corner.  Thus, the position of the object is determined based on information on arrangement of the at least one measurement point in relation to the reference feature of the device (i.e. that the tag is at the corner/reference feature of the device).  Put another way, in the combination the tag is now part of a larger device, and where the tag is on the device needs to be taken into account, and in the combination it is taken into account by aligning the corner/tag of the device with the corner of the window, and calculating the position based on the knowledge/information that the tag is aligned with the corner of the window.
In regard to claim 20, Ash discloses a device (FB14, Fig. 3) comprising:
placing a device on the object (FB14 on window, Fig. 3; ¶26);
the device being disc-shaped (200, Fig. 2);

    PNG
    media_image1.png
    331
    352
    media_image1.png
    Greyscale

at least one measurement point (antenna of FB14, Fig. 3; 200, Fig. 2) configured to send signals to a further device and/or to receive signals from a further device (Fig. 2; ¶26) [where the at least one measurement point is configured to both receive and send signals],
wherein the signals are configured to enable measurement of a position of the at least one measurement point (¶26) [where the position of the window corner is determined].
Ash fails to disclose the device comprises a reference feature configured to be aligned with a reference feature of an object on which the device is placed, the device being disc-shaped and the reference feature of the device comprising a triangular shaped corner formed by a first outer edge and a second outer edge of the device; and the at least one measurement point having a known arrangement in relation to the at least one reference feature of the device.
Ash further discloses that the device may comprise a tag (¶41).
Brown teaches a device that includes a reference feature of the device comprising a triangular shaped corner formed by a first outer edge and a second outer edge of the device, and is [otherwise] disc-shaped (Fig. 30) [in order to maximize the range of the tag no matter what the material it is used on (¶5-6; ¶47)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to maximize the range of the tag no matter what the material it is used on.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the range of the tag is maximized no matter what the material it is used on.
In the combination, one of ordinary skill in the art would recognize that the device (Fig. 30 of Brown) would need to be aligned so that the tag portion (Tag, Fig. 30 of Brown) is coincident with the object whose position is desired (rather than another portion of the device being coincident with the object).  That is, in the device, the at least one measurement point has a known arrangement in relation to the at least one reference feature of the device (the tag is at the corner of the device).  Thus, the tag at the corner of the device would be aligned with the window corner.  Thus, the position of the object is determined based on information on arrangement of the at least one measurement point in relation to the reference feature of the device (i.e. that the tag is at the corner/reference feature of the device).  Put another way, in the combination the tag is now part of a larger device, and where the tag is on the device needs to be taken into account, and in the combination it is taken into account by aligning the corner/tag of the device with the corner of the window, and calculating the position based on the knowledge/information that the tag is aligned with the corner of the window.
In regard to claims 5, 16, and 24, Brown further teaches the corner has an angle of 90 degree (Fig. 30-31; ¶147; ¶149).
In regard to claims 6, 17, and 25, Ash further discloses the reference feature of the object comprises an outer corner of the object (FB14 at the outer corner of the window, Fig. 3).
In regard to claim 7, Ash further discloses the signals comprise signals emitted from the at least one measurement point (Fig. 2; ¶26).
In regard to claim 8, Ash further discloses the signals comprise signals transmitted to the at least one measurement point (Fig. 2; ¶26).
In regard to claims 9, 18, and 26, Ash further discloses the signals comprise at least one of ultrasonic signals, radio signals, and radar signals (¶12).

Claims 2, 11, 13, 21, and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ash and Brown, as applied to claims 1, 10, and 20, above, and further in view of Nikitin (US 2010/0328073 A1).
In regard to claims 2, 13, 21, and 27-28, Ash and Brown fail to disclose based on signals transmitted between multiple measurement points of the device and a further device, measuring positions of the multiple measurement points; and determining the position of the object and an orientation of the object based on the measured positions of the measurement points and based on information on arrangement of the measurement points in relation to the reference feature of the device; wherein the multiple measurement points each having a known arrangement in relation to the at least one reference feature of the device and sending signals to the further device and/or to receive signals from the further device.
Ash further discloses that the object can be a movable object such as an inventory item (¶14).
Nikitin teaches based on signals transmitted between multiple measurement points (Tag 1 to Tag 4, Fig. 3C) of a device (device with Tag 1 to Tag 4 attached, Fig. 3C) and a further device (RF Reader, Fig. 3C), measuring positions of the multiple measurement points (¶114-118); and determining the position of the object and an orientation of the object based on the measured positions of the measurement points and based on information on arrangement of the measurement points in relation to the  features of the device; wherein the multiple measurement points each having a known arrangement in relation to the features of the device and sending signals to the further device and/or to receive signals from the further device (¶114-118) [in order to ensure that items such as delicate equipment and explosive chemicals that should be stored in a proper (e.g., upright) position to prevent damage, spill, or explosive chemical reaction, and that immediate corrective action can take place on the tagged item to prevent damage, spill and disaster as soon as the signal received from multiple tags on the tagged object is decoded by an RFID reader to extract orientation information (¶118).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to ensure that items such as delicate equipment and explosive chemicals that should be stored in a proper (e.g., upright) position to prevent damage, spill, or explosive chemical reaction, and that immediate corrective action can take place on the tagged item to prevent damage, spill and disaster as soon as the signal received from multiple tags on the tagged object is decoded by an RFID reader to extract orientation information.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the orientation of sensitive equipment/materials is monitored and that corrective action is taken when necessary.
In the combination, the features of the device includes the reference feature of the device.
In regard to claim 11, Ash and Brown fail to disclose the at least one processor is part of the further device, instead disclosing the processor is part of a third device separate from the device and the further device (¶25).
Nikitin teaches a tracking system where at least one processor is part of a further device used in determining the position of a tag (Fig. 17A; 1710, Fig. 17B; ¶74-75; ¶204-205).
Replacing the processor in a third device with the processor in the further device
 is a simple substitution of one known, equivalent element for another to perform the same function and obtain predictable results.  Because both elements are known systems for calculating the position of a device, it would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to substitute one for the other to achieve the predictable result of calculating the position of the device.

Claims 3, 14, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ash and Brown, as applied to claims 1, 10, and 20, above, and further in view of Cao (US 2013/0181839 A1).
Ash and Brown fail to disclose determining an orientation of the object based on measurements by an orientation sensor of the device and based on information on arrangement of the orientation sensor in relation to the reference feature of the device.
Ash further discloses that the object can be a movable object such as an inventory item (¶14).
Cao teaches determining an orientation of the object based on measurements by an orientation sensor of a tag device and based on (205, Fig. 2; ¶28; ¶37-38) [e.g. in order to detect when the object moves or changes orientation when it shouldn't be moving/changing orientation].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to detect when the object moves or changes orientation when it shouldn't be moving/changing orientation, e.g. to detect an inventory item being moved when the warehouse/business is closed.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that it is detected when the object moves or changes orientation when it shouldn't be moving/changing orientation.
	In the combination, the tag has a reference feature/corner aligned with the object, such that the orientation of the object is measured in relation to the reference feature of the device, i.e. based on information on arrangement of the device, including orientation sensor, to the reference feature of the device and thus to the object.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ash and Brown, as applied to claim 10, above, and further in view of Lyon (US 2011/0210167 A1).
Ash and Brown fail to disclose the at least one processor is part of the device, instead disclosing the processor is part of a third device separate from the device and the further device (¶25).
Lyon teaches a tracking system where at least one processor is part of the tag/device being positioned (¶35).
Replacing the processor in a third device with the processor in the device
 is a simple substitution of one known, equivalent element for another to perform the same function and obtain predictable results.  Because both elements are known systems for calculating the position of a device, it would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to substitute one for the other to achieve the predictable result of calculating the position of the device.

The following reference(s) is/are also found relevant:
	O'Hern (US 2010/0148963 A1), which teaches a device being disc-shaped and the reference feature of the device comprising a triangular shaped corner formed by a first outer edge and a second outer edge of the device (Fig. 1D).
Koch (US 2007/0273483 A1), which teaches a device being disc-shaped and the reference feature of the device comprising a triangular shaped corner formed by a first outer edge and a second outer edge of the device (Fig. 10), where the device can be aligned with an object as in Fig. 3.
Applicant is encouraged to consider these documents in formulating their response (if one is required) to this Office Action, in order to expedite prosecution of this application.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred H. Mull whose telephone number is 571-272-6975.  The examiner can normally be reached on Monday through Friday from approximately 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax number for the organization where this application or proceeding is assigned, for the submission of official papers, is 571-273-8300.  The direct fax number for the examiner for the submission of unofficial papers, such as a proposed amendment or agenda for an interview with the examiner, is 571-273-6975.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Fred H. Mull
Examiner
Art Unit 3648


/F. H. M./
Examiner, Art Unit 3648

/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648